Exhibit 10.2

 

AMENDED AND RESTATED VPC SUBLICENSE AGREEMENT

 

This AMENDED AND RESTATED VPC SUBLICENSE AGREEMENT (this “Agreement”) is made
effective as of May 20, 2014 (the “Effective Date”), by and between Liquidmetal
Technologies, Inc., a Delaware corporation having its principal place of
business at 30452 Esperanza, Rancho Santa Margarita, California 92688 (“LMT”),
and Visser Precision Cast, LLC, a Colorado limited liability company having its
principal place of business at 6275 E. 39th Street, Denver, CO 80207 (“VPC”).
LMT and VPC are each referred to individually as a “Party,” and collectively as
the “Parties,” to this Agreement.

 

RECITALS

 

WHEREAS, LMT, Crucible Intellectual Property, LLC (“Crucible”), Liquidmetal
Coatings, LLC, a Delaware limited liability company (“LMC”), and Apple Inc., a
California corporation (“Apple”), previously entered into a Master Transaction
Agreement, dated August 5, 2010 (the “Apple Agreement”), pursuant to which,
among other provisions, LMT contributed, transferred, and assigned substantially
all of its intellectual property assets to Crucible;

 

WHEREAS, LMT and Crucible entered into an Exclusive License Agreement, dated
August 5, 2010, pursuant to which, among other provisions, Crucible granted an
exclusive license back to LMT to the LMT Technology (as defined below) for use
in fields other than Consumer Electronic Products (as defined below) (the “LMT
License”);

 

WHEREAS, LMT and VPC are parties to that certain VPC Sublicense Agreement dated
effective as of June 1, 2012 (the original VPC Sublicense Agreement being
referred to hereinafter as the “Original Sublicense Agreement” and June 1, 2012
being referred to hereinafter as the “Original Effective Date”), pursuant to
which LMT sublicensed rights to the LMT Technology to VPC on the terms and
conditions set forth therein;

 

WHEREAS, LMT and VPC are parties to that certain Mutual Non-Disclosure Agreement
dated June 1, 2012, as amended through the Effective Date, the terms of which
are incorporated by reference herein (the “Confidentiality Agreement”); and

 

WHEREAS, LMT and VPC now wish to amend and restate the Original Sublicense
Agreement in its entirety.

 

NOW THEREFORE, in consideration of the provisions and agreements of the Parties
as set forth in this Agreement, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged by the Parties, the
Parties agree as follows:

 

ARTICLE 1
definitions

 

When used in this Agreement, the following terms shall have the following
meanings:

 

1.1     “Additional Excluded Fields” shall mean those fields of use covered by
exclusive licenses from Licensor or Crucible under the licenses and sublicenses
of the LMT Technology granted by Licensor or Crucible and listed in Attachment A
to this Agreement, other than the license from Crucible to Apple. Each of the
fields of use described in the preceding sentence shall remain within the
defined term “Additional Excluded Fields” during such period as there remains in
effect an exclusive license covering such field of use that was granted by
Licensor or Crucible and was in full force and effect as of the Original
Effective Date (including any renewals or extensions of any such license, which
renewal or extension was made in the sole discretion of the licensee, without
Licensor or Crucible exercising any right of approval or consent to such renewal
or extension or failing to exercise any right that Licensor or Crucible might
have had to terminate such license or otherwise prevent such renewal or
extension).

 

 
 

--------------------------------------------------------------------------------

 

 

1.2     “Casting Operations” shall mean a process using the LMT Technology of
melting a metal alloy feedstock, containing the molten alloy in a mold and
obtaining a solidified metal component.

 

1.3     “Consumer Electronic Products” shall mean personal computers (portable
and desktop); tablet or slate style computing devices; handheld electronic
and/or communication devices (e.g., smartphones, digital music players,
multi-function devices, etc.); any device whose function includes the creation,
storage or consumption of digital media; any component or sub-component in any
Consumer Electronic Product; and any accessory that is the same or similar to an
accessory made or sold by or on behalf of Apple (regardless of when Apple sold
or started to sell such accessory) that is suitable for use with any Consumer
Electronic Product. Notwithstanding the foregoing, “Consumer Electronic
Products” shall not include: (i) products (except for any product that is
capable of interacting or interfacing with a Consumer Electronic Product) that
are powered by electricity or batteries but that do not in any way involve the
creation, storage, consumption, use, viewing, transmission, or processing of
digital media or digital information and do not involve the use of wireless
communication networks. Products that fall into this category include, without
limitation, electric-powered and/or battery-powered drills, hand tools and
watches (i.e. a wrist-worn device whose sole function is to display the time of
day); (ii) medical devices and other products that are not the same or similar
to any Apple product (regardless of when Apple sold or started to sell such
product) and that are used exclusively for the diagnosis and/or treatment of
human or animal health conditions; or (iii) products or components thereof that
are not the same as or similar to any Apple product (regardless of when Apple
sold or started to sell such product) or component of any Apple product and that
are made solely for, and sold solely into, the defense/military, automotive,
medical, or industrial markets.

 

1.4     “Intellectual Property” shall mean and includes, but is not limited to,
all of the following which were in existence on or prior to the Effective Date:
algorithms, alloys, application program interfaces, compositions, customer
lists, databases, schemata, equipment design, design documents and analyses,
diagrams, documentation, drawings, formulas, discoveries and inventions (whether
or not patentable), know-how, literary works, copyrightable works, works of
authorship, manufacturing processes, mask works, methods, methodologies,
architectures, processes, program listings, programming tools, proprietary
information, protocols, schematics, specifications, software, software code (in
any form, including source code and executable or object code), subroutines,
user interfaces, techniques, , and all other forms and types of technology
(whether or not embodied in any tangible form and including all tangible
embodiments of the foregoing such as compilations of information, instruction
manuals, notebooks, prototypes, reports, samples, studies, and summaries) but
specifically excluding any and all advertising and promotional materials
containing LMT trademarks, logos or branding.

 

 
-2-

--------------------------------------------------------------------------------

 

 

1.5     “Intellectual Property Rights” shall mean all rights of the following
types, which may exist or be created under the laws of any jurisdiction in the
world, and which rights (i) were in existence on or prior to the Effective Date
or (ii) which are created or come into existence after the Effective Date but
which rights would be infringed by Intellectual Property or the use of
Intellectual Property that was in existence on or prior to the Effective Date:
(A) rights associated with works of authorship, including exclusive exploitation
rights, copyrights, moral rights, and mask works; (B) trade secret rights; (C)
patents (provided that patents within the Intellectual Property Rights described
in clause (ii) above shall be as considered on a claim by claim basis to
determine the extent to which such patent rights are included in the
Intellectual Property Rights), and industrial property rights; (D) other
proprietary rights in Intellectual Property of every kind and nature but
specifically excluding any and all trademark, trade name, domain names, trade
dress or similar rights; and (E) all registrations, renewals, extensions,
combinations, divisions, continuations, continuations in part, reexamination
certificates, or reissues of, and applications for, any of the rights referred
to in clauses (A) through (D) above.

 

1.6     “Licensed Products” shall mean any product within the VPC Fields that is
manufactured using the LMT Technology and/or that otherwise uses the LMT
Technology.

 

1.7     “Licensee” shall mean, individually and collectively, VPC and any
Subsidiary thereof.

 

1.8     “Licensor” shall mean LMT.

 

1.9     “LMT Technology” shall mean any and all Intellectual Property and
Intellectual Property Rights that LMT owns or has licensed from a third party
(including without limitation pursuant to sub-licenses), or that LMT otherwise
has a right to use, including without limitation any and all Intellectual
Property and Intellectual Property Rights (A) licensed to LMT pursuant to the
Exclusive License Agreement dated as of August 5, 2010 (the “LMT License
Agreement”) between LMT and Crucible, (B) accruing to LMT pursuant to the Apple
Agreement, and (C) developed or otherwise acquired by LMT, including without
limitation by way of license or sublicense, and further including without
limitation all Intellectual Property and Intellectual Property Rights relating
to (1) manufacturing processes that utilize the LMT Technology or (2) the
ability to manufacture products that incorporate or otherwise utilize the LMT
Technology.

 

1.10     “Subsidiary” shall mean any corporation, partnership or other entity,
now or hereafter, (i) greater than eighty percent (80%) of whose outstanding
shares or securities entitled to vote for the election of directors or similar
managing authority is directly or indirectly owned or controlled by a Party
hereto, or (ii) a beneficial interest of greater than eighty percent (80%)
coupled with ownership or control (either direct or indirect) of greater eighty
percent (80%) of whatever interest represents the right to make executive and/or
operational decisions for such entity; provided, however, that in each case such
corporation, partnership or other entity shall be deemed to be a Subsidiary only
so long as all requisite conditions of being a Subsidiary are met.

 

 
-3-

--------------------------------------------------------------------------------

 

 

1.11     “VPC Fields” shall mean all fields of use other than Consumer
Electronic Products and the Additional Excluded Fields, together with any fields
of use that may hereafter be included within the VPC Fields pursuant to Section
2.8.

 

ARTICLE 2
LICENSE GRANT, CONSIDERATION, AND ENFORCEMENT

 

2.1     VPC Fields License Grant. Licensor grants to Licensee a fully paid-up,
royalty-free, irrevocable, perpetual, worldwide, non-transferrable (except as
permitted pursuant to Section 8.2(ii) and except for the right to grant
sublicenses as permitted pursuant to this Section 2.1), nonexclusive license
under the LMT Technology in the VPC Fields to use, reproduce, publish, display,
distribute, perform, exploit and disclose the LMT Technology, and/or to make and
have made, assemble and have assembled, use, sell, offer to sell, import and
offer to import, export and offer to export, distribute and offer to distribute,
repair, reconstruct, practice, and maintain Licensed Products, and/or to perform
any act or step that incorporates, utilizes, embodies or reflects, any
inventions claimed in the LMT Technology, including, without limitation, any
such activities that would, absent such a license, subject a person or other
legal entity to a claim of direct infringement, contributory infringement,
inducing infringement, or any other type of infringement. Licensee’s right to
use the LMT Technology in the VPC Fields shall include, without limitation, the
right to modify and create derivative works from the LMT Technology. Such
Licensee modifications and derivative works to the LMT Technology and all
Intellectual Property Rights therein (the “Licensee Modifications”) shall be
owned solely and exclusively by Licensee. Licensee shall further have the right
to grant sublicenses to use the LMT Technology in the VPC Fields, including
without limitation such sublicenses as may be required to permit purchasers of
Licensed Products to assemble and have assembled, use, sell, offer to sell,
import and offer to import, export and offer to export, distribute and offer to
distribute, repair, reconstruct, practice, and maintain Licensed Products;
provided, however, that notwithstanding anything herein to the contrary,
Licensee will not (i) sublicense to any party any of Licensee’s rights under
this Agreement in their entirety; (ii) sublicense any part of the LMT Technology
to any party for the purpose of developing, making, having made, using, selling,
offering to sell, importing, exporting, distributing, repairing, reconstructing,
practicing or maintaining amorphous alloys or machines to be used to conduct
Casting Operations by any party other than Licensee or a subcontractor acting
solely on Licensee’s behalf; (iii) sublicense any part of the LMT Technology to
any party to conduct Casting Operations in any jurisdiction in which the Casting
Operations are covered by a valid claim of any patent included within the
Intellectual Property Rights so long as such patent remains in effect; or (iv)
sublicense any party to conduct Casting Operations to make or have made,
assemble or have assembled, use, sell or offer to sell, import or offer to
import, export or offer to export, distribute or offer to distribute, repair,
reconstruct, practice or maintain any Licensed Products that are made,
assembled, used, sold or offered for sale, imported or offered for import,
exported or offered for export, distributed or offered for distribution,
repaired, reconstructed, practiced, or maintained in any jurisdiction in which
Casting Operations for the Licensed Product or the Licensed Product are covered
by a valid claim of any patent included within the Intellectual Property Rights
so long as such patent remains in effect. Nothing in this Agreement shall give
Licensee or its sublicensees any right to use any portion of the LMT Technology
in the field of Consumer Electronic Products or any of the Additional Excluded
Fields, except as otherwise permitted pursuant to Section 2.8.

 

 
-4-

--------------------------------------------------------------------------------

 

 

2.2     Consideration. Licensor acknowledges and agrees that Licensor has
received additional consideration for the license and rights granted to Licensee
herein, including without limitation by way of Licensee’s execution and delivery
of that certain Settlement Agreement of even date herewith and the other
agreements executed and delivered in connection therewith and the termination of
that certain Master Transaction Agreement, that certain Manufacturing Services
Agreement and that certain Subscription Agreement, each dated effective as of
June 1, 2012.

 

2.3     Enforcement. As required pursuant to the Apple Agreement, Licensee
acknowledges that Licensor and Crucible have the right to take any and all
actions necessary to defend the LMT Technology created, conceived, invented, or
discovered before the end of the Capture Period, as such term is defined in the
Apple Agreement, including any extension of the Capture Period, in any
litigation or administrative proceedings in which Licensee is a party. In
addition, Licensee acknowledges the sole and exclusive rights of Apple to
control patent prosecution for inventions and patents, as more fully set forth
in Section 5 of the Apple Agreement, as to LMT Technology created, conceived,
invented, or discovered before the end of the Capture Period, including any
extension of the Capture Period.

 

2.4     Release. Licensor, on behalf of itself and its successors and assigns,
hereby releases, acquits and forever discharges Licensee, its affiliates, and
all of their respective current and former predecessors, successors, agents,
attorneys, employees, contractors, subcontractors, officers, directors and
customers, from any and all claims of infringement or misappropriation of the
LMT Technology that occurred prior to the Effective Date.

 

2.5     Trademark Usage. Notwithstanding anything herein to the contrary,
Licensee shall receive no license to utilize any trademark, service mark, logo
or trade dress of Licensor, including, without limitation, those listed in
Attachment B to this Agreement. Licensee shall be entitled to truthfully advise
customers, potential customers and others (though not as part of Licensee’s
general or public Marketing) that Licensee has a license from Licensor and
Licensee is authorized to use the LMT Technology, including without limitation
alloys or machines licensed by Licensor, and that Licensee is not in violation
of patents or other Intellectual Property Rights included within the LMT
Technology. Further, if a customer of Licensee desires that Licensee use
Licensor certified or approved alloys in products manufactured by Licensee, and
if Licensee does so in compliance with the terms of any certification
requirements established by Licensor for those materials, which certification
requirements shall be applied generally across all licensees of Licensor and
shall not discriminate against Licensee or customers of Licensee, then the
Licensee customer may identify for the public or its customers that the product
is made using Licensor certified or approved alloys, but Licensee may not
advertise this in Licensee’s general or public Marketing. If (i) Licensor
contracts with Licensee for Licensee to provide services (including design,
development or production of any product, which for purposes of this sentence
shall include sample, prototype or any other products) to Licensor in connection
with products that Licensor provides to customers, and (ii) Licensor does in
fact identify such a customer publicly as a Licensor customer or such products
publicly in Licensor’s Marketing as having been manufactured, delivered, or
provided to the customer by Licensor, then (A) Licensor shall credit Licensee’s
contribution to such customer or product in connection with such public
disclosure in Licensor’s Marketing in a commercially reasonable manner (in which
case Licensor’s use of any trade name, trade dress, trade mark or similar
Intellectual Property Right of Licensee shall conform to Licensee’s usage
guidelines for such trade name, trade dress, trademark or similar Intellectual
Property Right), and (B) Licensee shall have the right to include in Licensee’s
Marketing information regarding Licensee’s contribution to such customer or
product, which information may be in addition to that provided by Licensor in
Licensor’s Marketing provided that the manner in which Licensee references any
branding for any such Licensor product when describing Licensee’s contribution
to such product in Licensee’s Marketing shall be consistent with Licensor’s
branding for such product as presented in Licensor’s Marketing, and any use of
any trade name, trade dress, trade mark or similar Intellectual Property Right
of Licensor shall conform to Licensor’s usage guidelines for such trade name,
trade dress, trademark or similar Intellectual Property Right. Licensee may
include on its website a link to Licensor’s website for any customers, projects,
samples, prototypes and/or products to which Licensee contributed. For purposes
of this Section, the term “Marketing” or “Market” shall mean advertising or
promoting a party’s goods or services, including without limitation marketing or
advertising on a party’s website or in materials displayed or distributed by a
party at trade shows. Each of the Parties agrees that it will not embed the
other Party’s trademarks, service marks or any confusingly similar variant
thereof in the code for its website, including but not limited to meta-tags,
keywords, or other machine-readable instructions; purchase any advertising
words, including but not limited to Google Ad Words, that include any the other
Party’s trademarks, service marks or any confusingly similar variant thereof, to
promote its website, business or products; make any reference to the other
Party’s trademarks, service marks or any confusingly similar variant thereof as
part of any Marketing materials; or include any of the other Party’s trademarks,
service marks or any confusingly similar variant thereof as part of any account
or handle on any social media network, or make reference to any of the other
Party’s trademarks, service marks or any confusingly similar variant thereof on
such social media networks; provided, however, that the foregoing restrictions
shall not prevent either Party from making the references to the name of the
other Party’s business as reasonably required in order to exercise the rights or
fulfill the obligations of such Party as set forth in this Section 2.5.

 

 
-5-

--------------------------------------------------------------------------------

 

 

2.6     Covenant for Continuation of License Rights. Licensor represents,
warrants and covenants that the license granted to VPC pursuant to this
Agreement with respect to the LMT Technology shall remain in full force and
effect without termination for any reason, and that Licensee shall have the
continuing right to exercise such license in perpetuity. Any termination or
partial termination of this Agreement shall be a material breach of this
Agreement, in which case Licensee shall have a claim against Licensor for all
damages incurred by Licensee in connection with such breach and such termination
or partial termination.

 

2.7     Sublicense Obligations. If Licensee elects to grant any sublicense(s) as
permitted under Section 2.1, and during such period as the LMT Technology is
exclusively licensed to Apple and/or its successors or assigns within the field
of Consumer Electronic Products pursuant to the Apple Agreement, any such
sublicense agreement must include the following: (a) a clear statement that,
notwithstanding any other provisions in such sublicense, nothing in such
sublicense shall give the sublicensee any right to use any portion of the LMT
Technology created, conceived, invented, or discovered before the end of the
Capture Period, including any extension of the Capture Period, in the field of
Consumer Electronic Products (and Licensee shall include in each sublicense
agreement the full definition of “Consumer Electronic Products” that is
specified herein for reference); (b) a clear reservation of Licensor’s right to
take any and all actions necessary to defend the LMT Technology created,
conceived, invented, or discovered before the end of the Capture Period,
including any extension of the Capture Period, in any litigation or
administrative proceedings in which the sublicensee is a party; and (c) a clear
reservation of Crucible’s right to take any and all actions necessary to defend
the LMT Technology created, conceived, invented, or discovered before the end of
the Capture Period, including any extension of the Capture Period, in any
litigation or administrative proceedings in which the sublicensee is a party.

 

 
-6-

--------------------------------------------------------------------------------

 

 

2.8     Recapture of Excluded Fields. In the event that the rights to either
Consumer Electronic Products or one or more Additional Excluded Fields, in each
such case either in whole or in part, are acquired by Licensor, without the need
for any payment of Additional Consideration (as defined herein) by Licensor,
such recaptured fields of use shall automatically and without further action of
the Parties be included within the VPC Fields. Where rights in either Consumer
Electronic Products or one or more Additional Excluded Fields are acquired by
Licensor as a result of Licensor’s payment of any form of Additional
Consideration, Licensor may, at its sole discretion, offer Licensee an
opportunity to acquire a license to said fields of use on terms mutually
acceptable to the Parties. “Additional Consideration” shall mean a payment made
by Licensor in return for the recapture of all or a portion of any exclusive
license rights granted by Licensor, which payment is made pursuant to a bona
fide, arms-length transaction between unrelated parties and represents an
exchange of reasonably equivalent consideration on both sides. For
clarification, the payment made by Licensor as referenced in the preceding
sentence may take the form of cash, securities, other tangible or intangible
property including a cross license or forbearance, or other consideration.

 

2.9     Effect of Agreement. The Parties agree and acknowledge that as of the
Effective Date, both Licensor and Licensee are free to pursue any current or
potential customers for the sale of Licensed Products within the VPC Fields
without limitation or restriction, and that there is no requirement for the
initial customer or any downstream party that obtains a Licensed Product
manufactured under the license granted to Licensee pursuant to this Agreement to
obtain a further license from Licensor for such Licensed Product. Further,
nothing in in this Agreement precludes or restricts Licensee from entering into
an agreement, contract or other arrangement with any other licensee of Licensor,
including without limitation Apple or a licensee that hold rights within the
Additional Excluded Fields (a “Third Party Licensor”), and exercising without
restriction the rights that Licensee obtains from such party. For clarity, the
restrictions set forth in this Agreement upon Licensee’s right to use the LMT
Technology do not apply with respect to any rights that Licensee may obtain to
the same or any similar technology under an agreement with any such Third Party
Licensor.

 

ARTICLE 3
TERM

 

3.1     Term. The term of this Agreement commences on the Effective Date and
shall continue in perpetuity. This Agreement shall not be terminable by the
Parties.

 

 
-7-

--------------------------------------------------------------------------------

 

 

ARTICLE 4
COVENANT NOT TO SUE AND OTHER OBLIGATIONS

 

4.1     Covenant Not to Sue. Except as set forth below in this Section 4.1,
Licensor, on behalf of itself and its heirs, executors, successors, assigns,
agents and all other persons and entities (other than Crucible) associated with
it, covenants that it will not at any time, whether now or in the future, sue,
file, assist, or participate in, or cause, assert, or induce any other person or
entity to sue, file, assist, or participate in any claim or allegation against
any of the following for infringement of Intellectual Property Rights of any of
the LMT Technology within the VPC Fields: (i) Licensee; or (ii) Licensee’s past,
present and future owners, shareholders, parents, subsidiaries, successors,
assigns, divisions, units, officers, directors, employees, agents, attorneys, or
representatives, or (iii) Licensee or such parties’ respective past, present and
future direct and indirect vendors, suppliers, manufacturers, distributors,
customers, or end users (collectively, “Licensee-Related Entities”) in
connection with any act by a Licensee-Related Entity at the direction of or on
behalf of Licensee or related to or in connection with any Licensee-branded or
Licensee-licensed product. This covenant not to sue does not inure to the
benefit of any third parties for their conduct that is unrelated to Licensee.
Licensor shall not be in breach of this subsection (a) if Licensor participates
as a party in any litigation proceedings where any of the Intellectual Property
Rights included in the LMT Technology are asserted by another party against
Licensee, provided that a court of competent jurisdiction shall have ruled that
Licensor’s participation as a party is necessary to such proceedings and shall
have ordered Licensor to participate as a party, (b) to the extent that Licensor
brings a suit or proceeding to enforce this Agreement, the Settlement Agreement,
the Confidentiality Agreement or any other agreement between the Parties or (c)
to the extent that Licensor brings a suit or proceeding to enforce Licensor’s
rights with respect to (x) any Intellectual Property Rights outside of the VPC
Fields or (y) any of the items described in the definition of Intellectual
Property which came into existence after the Effective Date.

 

4.2     Rejection or Termination. All rights and licenses granted under or
pursuant to this Agreement are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of the United States Bankruptcy Code (the “Code”),
licenses to rights to “intellectual property” as defined under the Code. The
Parties agree that Licensee, as a licensee of such rights under this Agreement,
shall retain and may fully exercise all of its rights and elections under the
Code. Failure by Licensee to affirmatively elect to assert its rights or retain
its benefits under this Agreement pursuant to the Code in the event a Trustee or
Licensor as a debtor-in-possession rejects or attempts to reject this Agreement
as an executory contract shall not be construed as a termination of this
Agreement by Licensee under the Code or an acceptance by Licensee of any
rejection of this Agreement by a trustee or Licensor as a debtor-in-possession
in a case under the Code.

 

4.3     Licensor Obligations. Licensor shall (a) fully perform all obligations
and discharge all liabilities under any licenses, sublicenses and other
agreements included in or otherwise affecting the LMT Technology (including
without limitation wherever there is a reference in this Section 4.3 to
agreements “affecting” the LMT Technology, all obligations under the Apple
Agreement (and all instruments or agreements entered in to by Licensor pursuant
to or in connection with the Apple Agreement) as and when the same are to be
performed; (b) without limiting the generality of the foregoing, pay, prior to
delinquency, all insurance premiums, taxes, charges, liens and assessments
against the LMT Technology and all amounts that become due and payable under any
trade secrets, licenses, sublicenses and other agreements included in or
otherwise affecting the LMT Technology; (c) promptly upon written request of
Licensee, request and provide copies of invoices or a report from the annuity
paying service with respect to payments described in the preceding clause (b)
and notice of any payments made pursuant to this Section 4.3, and provide copies
of documents as may be reasonably necessary or advisable to confirm that
Licensor has performed the obligations set forth in this Section 4.3; (d)
promptly following receipt thereof, deliver copies of all notices alleging any
breach or default under or asserting any adverse claim in respect of any trade
secrets, licenses, sublicenses and other agreements included in or otherwise
affecting the LMT Technology; and (e) upon written request from Licensee,
provide Licensee with reasonably detailed reports and copies of documents as may
be reasonably necessary or advisable to confirm that Licensor has performed the
foregoing obligations. Licensor hereby irrevocably appoints Licensee as its true
attorney in fact to perform (at Licensor’s expense) any of the following powers,
which are coupled with an interest, and may be exercised from time to time by
Licensee’s officers and employees, or any of them, to perform any obligations of
Licensor under this Section 4.3, in Licensor’s name or otherwise, including
without limitation obligations under the Apple Agreement and all instruments or
agreements entered into by Licensor pursuant to or in connection with the Apple
Agreement. For avoidance of doubt, Licensee shall have no obligation hereunder
to exercise the rights granted pursuant to the preceding sentence.

 

 
-8-

--------------------------------------------------------------------------------

 

 

ARTICLE 5
CONFIDENTIALITY

 

5.1     The disclosure and use of all confidential information pursuant to this
Agreement, including without limitation the terms of this Agreement, shall be
subject to the terms of the Confidentiality Agreement.

 

ARTICLE 6
REPRESENTATIONS, WARRANTIES, AND COVENANTS

 

6.1     Representations and Warranties of Licensor. Licensor represents and
warrants to Licensee (with respect to the LMT Technology existing as of the
Effective Date when such representation or warranty refers to the LMT
Technology):

 

 

(i)

Except for the agreements set forth on Attachment A to this Agreement, true and
complete copies of which have been delivered by Licensor to Licensee, each of
Licensor and Crucible has good title to the LMT Technology which it purports to
own and valid licenses and sublicenses to the portion of the LMT Technology
which it purports to license and sublicense, in each case, free of all Liens. A
“Lien” is any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, bailment, conditional sales or title retention
agreement, lien (statutory or otherwise), charge against or interest in
property, in each case of any kind, to secure payment of a debt or performance
of an obligation. Since the Original Effective Date, neither Licensee nor
Crucible has entered into any agreement, contract or arrangement that has
resulted or could result in the future in the transfer of all or any portion of
the LMT Technology in the breach or termination of all or any portion the
sublicense granted by Licensor to Licensee pursuant to the Original Sublicense
Agreement, or the abandonment or revocation of Licensor’s or Crucible’s rights
to all or any portion of the LMT Technology, or in the breach or termination of
all or any portion of the sublicense granted by Licensor to Licensee pursuant to
this Agreement. Attachment A to this Agreement sets forth a true and complete
list of all agreements or understandings to which Licensor or Crucible is a
party or by which the LMT Technology is bound that grant exclusive license
rights with respect to all or any portion of the LMT Technology. Since the
Original Effective Date, neither Licensee nor Crucible has entered into any
agreement, contract or arrangement that amends, terminates or otherwise modifies
or waives any of terms and conditions of any of the agreements listed in
Attachment A to the Original Sublicense Agreement, except for amendments
specifically listed in Attachment A to this Agreement. For clarity, Licensor
represents and warrants that the exclusive licenses granted by Licensor or
Crucible as of the Original Effective Date have not changed except that by an
amendment dated as of December 31, 2012 to the License Agreement dated August 5,
2011 with Innovative Materials Group, LLC (“IMG”), for valuable consideration,
Licensor re-acquired from IMG the exclusive right to Eyewear Products that had
been previously licensed to IMG. The Parties agree that Eyewear Products remain
within the definition of Additional Excluded Fields. No other changes to the
Additional Excluded Fields has been made since the Original Effective Date.

 

 
-9-

--------------------------------------------------------------------------------

 

 

 

(ii)

All licenses and sublicenses included in the LMT Technology permit the grant of
the sublicense contemplated in this Agreement.

 

 

(iii)

Neither Licensor nor Crucible is in breach of, nor is there any default under;
(A) any license or sublicense included in the LMT Technology under which
Licensor or Crucible is a licensee or sublicensee, including without limitation
the LMT License, nor has any party to any such license or sublicense asserted
any breach or default thereunder; or (B) any license or sublicense by Licensor
or Crucible of the LMT Technology, including without limitation the LMT License,
nor has any party to any such license or sublicense asserted any breach or
default thereunder; (C) any agreement with Apple or any of its subsidiaries, nor
has any party to any such agreement asserted any breach or default thereunder.

 

 

(iv)

Licensor has delivered to Licensee a true and complete copy of each of the LMT
License, the Apple Master Agreement and the Apple License Agreement (as defined
in the Apple Master Agreement), including any amendments thereto. Each such
agreement is valid, in full force and effect and enforceable in accordance with
its terms against the parties thereto, and (A) Licensor and Crucible have
fulfilled when due, or have taken all action necessary to enable it to fulfill
when due, all of their obligations thereunder; (B) there has not occurred any
default (without regard to lapse of time, the giving of notice, or any
combination thereof) by Licensor or Crucible, nor, to the knowledge of Licensor
or Crucible, has there occurred any default (without regard to lapse of time,
the giving of notice, or any combination thereof) by any other party to either
such agreement; and (C) neither Licensor nor Crucible, nor, to the knowledge of
Licensor or Crucible, any other party to either such agreement, is in arrears in
the performance or satisfaction of its obligations under either such agreement,
and no waiver or indulgence has been granted by any of the parties thereto.

 

 
-10-

--------------------------------------------------------------------------------

 

 

 

(v)

Neither LMT nor Crucible, and to the knowledge of Licensor and Crucible, no
third party, has specifically asserted Intellectual Property Rights covering the
LMT Technology against any third party, in a licensing or other context, in a
manner in which the third party (A) has been accused of infringing or
misappropriating the LMT Technology; or (B) has standing to bring a declaratory
judgment action.

 

 

(vi)

To the knowledge of Licensor and Crucible, the LMT Technology has not been, and
is not, the subject of any threatened, pending or past litigation,
reexamination, reissue or interference proceeding, or other interested parties
legal proceeding before any tribunal of competent jurisdiction.

 

 

(vii)

There is no pending or, to the knowledge of Licensor or Crucible, any threatened
claim that the use of the LMT Technology infringes any third party Intellectual
Property Rights and, to the knowledge of Licensor or Crucible, there is no basis
for any such claim.

 

 

(viii)

There is no patent claim in the LMT Technology that has been found to be invalid
or unenforceable, in whole or in part, for any reason, in any administrative,
arbitration or judicial proceeding before a tribunal of competent jurisdiction,
and neither Licensor nor Crucible has received notice from any third party
threatening the filing of any such proceeding.

 

 

(ix)

No litigation or other proceeding has been initiated or, to Licensor’s or
Crucible’s knowledge, threatened against any of Licensor, Crucible, the LMT
Technology, or this Agreement or the Confidentiality Agreement (such Agreements
collectively, the “Transaction Documents”).

 

 

(x)

The LMT Technology is not subject to any express or implied licensing
obligations of a standards body or patent pool.

 

 

(xi)

Neither Licensor nor Crucible has contributed computer code patented in the LMT
Technology to an open source computer program or otherwise made any contributed
computer code patented in the LMT Technology subject to the obligations of a
copyright license for computer software that makes the source code available
under terms that allow for modification and redistributing without having to pay
the original author.

 

 

(xii)

Subject to the rights of Apple and Licensor’s reasonable discretion, all patents
and patent applications for the LMT Technology were, have been, and continued to
be duly maintained in accordance with the requirements of the United States
Patent and Trademark Office and any foreign patent offices as applicable,
including but not limited to the payment of all maintenance fees, annuities and
other payments owed.

 

 
-11-

--------------------------------------------------------------------------------

 

 

 

(xiii)

The LMT Technology includes, without limitation, all Intellectual Property
Rights that are reasonably required in order for Licensee to develop,
manufacture and use the “1.5 melt system” that has been developed for use in
connection with certain machines used to manufacture products using or
incorporating the LMT Technology, other than any such Intellectual Property
Rights that (A) are owned by Licensee, or (B) are incorporated within component
parts or subassemblies that are generally available from third party vendors in
the open market on standard terms and conditions.

 

 

(xiv)

Licensor has not entered into any agreement, contract or other arrangement with
any customer or potential customer that precludes, restricts or inhibits such
person or entity from dealing with Licensee on such terms as such person or
entity and Licensee may choose to agree.

 

 

(xv)

The only other licensees and sublicensees of the LMT Technology are those listed
in Attachment A to this Agreement.

 

 

(xvi)

As of the Effective Date, Licensor has made, to the best of its knowledge, a
full and complete disclosure to Licensee of all Intellectual Property and
Intellectual Property Rights within the LMT Technology.

 

 

(xvii)

As of the Effective Date, Licensor is not a party to, and is not currently
engaged and has not been engaged within the past six (6) months, in any
discussions or negotiations with any third party with respect to: (a) a possible
a sale of all or substantially all of Licensor’s stock, assets or business
(regardless of the form which such a transaction might take), or (b) an
exclusive manufacturing agreement, or (c) except as disclosed pursuant to
Attachment A, an exclusive license of the LMT Technology within a particular
industry. As of the Effective Date, except as disclosed pursuant to Attachment
A, Licensor is not a party to any agreement providing for, and is not currently
engaged in any discussions or negotiations with any third party with respect to,
any license of the LMT Technology within a particular industry.

 

 
-12-

--------------------------------------------------------------------------------

 

 

 

(xviii)

Each of the foregoing representations and warranties has been true and correct
at all times commencing as of the Original Effective Date and continuing through
the Effective Date.

 

6.2     Notice of Certain Events. At all times on or after the Effective Date,
Licensor shall notify Licensee as soon as possible and in any event within ten
(10) days Licensor knows, or has reason to know, of any of the events described
below:

 

 

(i)

That Licensor or Crucible has any claim, or any of their respective licensees or
sublicensees has notified or otherwise advised Licensor or Crucible that it may
have a claim, that it reasonably anticipates it may or intends to assert under
the LMT Technology against any third party, in a licensing or other context, in
a manner in which the third party (A) would be accused of infringing or
misappropriating the LMT Technology or (B) would have standing to bring a
declaratory judgment action.

 

 

(ii)

The LMT Technology shall be the subject of any threatened litigation,
reexamination, reissue or interference proceeding, or other interested parties
legal proceeding before any tribunal of competent jurisdiction.

 

 

(iii)

Any claim that use of the LMT Technology infringes any third party Intellectual
Property Rights shall be threatened or asserted.

 

 

(iv)

Any patent claim in the LMT Technology shall be found to be invalid or
unenforceable, in whole or in part, for any reason, in any administrative,
arbitration, or judicial proceeding before a tribunal of competent jurisdiction.

 

 

(v)

Any litigation or other proceeding shall have been initiated or threatened
against any of the LMT Technology, Licensor, Crucible or the transactions
contemplated under the Transaction Documents.

 

 

(vi)

The occurrence of any event or the existence of any circumstances that would
cause any of the representations and warranties set forth in Section 6.1, if
they had been made at such time, to be untrue or incorrect, in which case
Licensor shall use reasonable efforts either to cause the representation or
warranty to become true and correct or, if Licensor is unable to cause the
representation or warranty to become true and correct within a reasonable period
of time and after the exercise of reasonable efforts, Licensor shall provide to
Licensee such information regarding such event or circumstances as Licensee may
request in order to provide Licensee a full understanding of such event or
circumstances.

 

6.3     Further Covenants of Licensor. Licensor represents, warrants, and
covenants that Licensor is, shall be and shall remain, in compliance with all of
its obligations to Apple under the Apple Agreement and all instruments or
agreements entered in to by Licensor pursuant to or in connection with the Apple
Agreement. Licensor shall not amend, modify, supplement, amend and restate or
replace the LMT License Agreement in any manner that affects Licensee’s rights
to the LMT Technology except with the prior written consent of Licensee.
Licensor further agrees that neither Licensor nor Crucible shall enter into any
agreement, contract or arrangement that results or could result in the future in
the abandonment or revocation of Licensor’s or Crucible’s rights to all or any
portion of the LMT Technology, or in the breach or termination of all or any
portion of the sublicense granted by Licensor to Licensee pursuant to this
Agreement, except with the prior written consent of Licensee, which consent may
be given or withheld in Licensee’s sole discretion. Subject to the rights of
Apple, Licensor shall use reasonable efforts in its business judgment to
prosecute and maintain the Intellectual Property Rights included within the LMT
Technology, including without limitation any patent rights. As between Licensor
and Licensee, Licensor shall be solely responsible for the payment of all fees,
expenses and other charges associated with the prosecution and maintenance of
the Intellectual Property Rights within the LMT Technology. Licensor represents,
warrants and covenants that during the three (3) month period following the
Effective Date, Licensor will provide representatives of Licensee with
reasonable access to Licensor’s employees, contractors, documentation and
facilities in order to request and receive additional information regarding all
Intellectual Property and Intellectual Property Rights within the LMT
Technology. Licensor further represents, warrants and covenants that following
the Effective Date, Licensor will provide representatives of Licensee with
reasonable access to Licensor’s employees, contractors, documentation and
facilities in order to request and receive additional information regarding the
prosecution, maintenance and defense (if applicable) of patents within the LMT
Technology. Licensor further acknowledges that Licensor expects Engel Machinery
Inc. or its affiliate to make available to Licensor a modified machine for the
manufacturing of products, which machine or which products incorporate the LMT
Technology, and Licensor represents, warrants and covenants that Licensor shall
notify Licensee when such machine becomes available and will provide
representatives of Licensee with reasonable access to such machine, including
the opportunity to examine and operate such machine, and with reasonable access
to Licensor’s employees, contractors, documentation and facilities in order to
request and receive additional information regarding all Intellectual Property
and Intellectual Property Rights within such machine.

 

 
-13-

--------------------------------------------------------------------------------

 

 

6.4     Machines and Materials. Licensee shall have no obligation to use
Licensor approved or designated vendors in connection with the acquisition of
machines, alloys or other equipment or materials used by Licensee in exercising
Licensee’s rights under this Agreement. Licensor represents and warrants that it
has not entered into, and covenants that it will not enter into, any agreement,
contract or other arrangement with any person or entity that precludes,
restricts or inhibits (i) such person or entity from dealing with Licensee on
such terms as such person or entity and Licensee may choose to agree, or (ii)
Licensee from obtaining machines, alloys, or other equipment or materials that
do not include technology developed by Licensor after the Effective Date. After
the Effective Date, Licensor covenants and agrees not to enter into any
agreement, contract or other arrangement with any person or entity that
precludes, restricts or inhibits Licensee from obtaining machines, alloys or
other equipment or materials that (i) do not include any technology developed by
Licensor other than LMT Technology, or (ii) do include technology developed by
Licensor other than LMT Technology and which such person or entity makes
available to customers who are not licensees of such other technology developed
by Licensor. Licensor represents and warrants that it has not entered into, and
covenants that it will not enter into, any agreement, contract or other
arrangement with any person or entity that directs or encourages that person or
entity to discontinue manufacture or support for any machine or alloy existing
as of the Effective Date or that is subsequently created but (i) does not
include technology developed by Licensor other than LMT Technology or (ii) does
include technology developed by Licensor other than LMT Technology but is made
available by such person or entity to customers who are not licensees of such
other technology developed by Licensor.

 

 
-14-

--------------------------------------------------------------------------------

 

 

6.5     Non-Solicitation. For a period of ten (10) years from the Effective
Date, neither Party nor its affiliates or subsidiaries shall directly or
indirectly solicit, recruit or hire (either as an employee or as a contractor),
or attempt to solicit, recruit or hire (either as an employee or as a
contractor) any of the other Party’s employees or any other individuals who were
individually contracted-for, or any person who was employed or engaged as an
employee or such an individual who was individually contracted-for by the other
Party at any time within the preceding one year period (such persons being
hereinafter referred to as an “Agent”); provided, however, that this shall not
prohibit a Party from advertising for open positions provided that such
advertisements are not targeted solely at the Agents of the other Party.
Further, for a period of ten (10) years after the Effective Date, neither Party
nor its affiliates or subsidiaries shall directly or indirectly, for its own
benefit or for the benefit of a third party, induce or attempt to induce any
Agent of the other Party to leave such Agent’s position with the other Party, or
in any other way attempt to interfere with the employment, consulting or
business relationship between the other Party and any Agent of such other Party.
In addition, Licensor represents, warrants, and covenants that if Licensor shall
license, sublicense, sell or otherwise transfer the LMT Technology to any third
party after the Effective Date of this Agreement (each such third party, a “LMT
Licensee”), Licensor shall include, as a condition to any such license,
sublicense, sale or transfer, a covenant that for a period of ten (10) years
after the Effective Date, neither the LMT Licensee nor its affiliates or
subsidiaries shall directly or indirectly solicit, recruit or hire (either as an
employee or as a contractor), or attempt to solicit, recruit or hire (either as
an employee or as a contractor) any of Licensee’s Agents; provided, however,
that this shall not prohibit the LMT Licensee from advertising for open
positions provided that such advertisements are not targeted solely at the
Agents of Licensee. Each such agreement with an LMT Licensee shall further
provide that so long as such license, sublicense, sale or transfer remains in
effect, neither the LMT Licensee nor its affiliates or subsidiaries shall
directly or indirectly, for its own benefit or for the benefit of a third party,
induce or attempt to induce any Agent of Licensee to leave such Agent’s position
with Licensee, or in any other way attempt to interfere with the employment,
consulting or business relationship between Licensee and any Agent of Licensee.
Licensor shall cause Licensee to be named a third party beneficiary of such
provisions under each such agreement with an LMT Licensee, with the explicit
right for Licensee to enforce such restrictions directly against the LMT
Licensee.

 

6.6     Inventions and Improvements. Licensor shall notify Licensee periodically
(not less frequently than quarterly if there has been any change in information
previously reported) of any patent applications, patents, copyright applications
or copyright registrations that Licensor, Crucible or Apple (to the extent Apple
has made Licensor aware of any patent or copyright registrations or
applications), or anyone on their behalf files or obtains, that would be
infringed by Intellectual Property or the use of Intellectual Property that was
in existence on or prior to the Effective Date. Such notice shall include a
reasonably detailed description of subject matter of any filing and a copy of
any issued patent or copyright, provided that in the case of filings, Licensor
shall not be required to disclose information regarding technology that Licensor
develops or otherwise acquires at any time after the Effective Date. Except as
set forth in the preceding sentence and subject to the license to the LMT
Technology granted by Licensor to Licensee pursuant to this Agreement, as
between the Parties to this Agreement, each of the Parties shall retain all
rights to all technology and all associated intellectual property rights that
such Party owns or otherwise has a right to use, including by way of license or
sublicense from a third party, both as of the Effective Date or at any time
thereafter, including without limitation any and all technology and intellectual
property rights that such Party develops or otherwise acquires at any time after
the Effective Date. Subject to the license to the LMT Technology granted by
Licensor to Licensee pursuant to this Agreement, each of the Parties reserves
all rights to all technology and all associated intellectual property rights
that such Party owns or otherwise has a right to use, including by way of
license or sublicense from a third party, both as of the Effective Date or at
any time thereafter, including without limitation any and all technology and
intellectual property rights that such Party develops or otherwise acquires at
any time after the Effective Date, including without limitation the right to
license such technology to third parties. Neither Party shall have any
obligation to disclose, or to grant any license to, any technology conceived of
after the Effective Date and therefore was not in existence on or prior to the
Effective Date.

 

 
-15-

--------------------------------------------------------------------------------

 

 

ARTICLE 7
INDEMNIFICATION

 

7.1     Licensor Indemnification. Licensor shall defend, indemnify and hold
Licensee and its directors, officers, affiliates, employees, agents, successors
and assigns (each, an “indemnified party”) harmless from and against any and all
liability, loss, expense (including without limitation reasonable attorney’s
fees), or claims for injury or damages (i) incurred by an indemnified party as a
result of (A) any inaccuracy in or breach of the representations, warranties or
covenants made by Licensor in this Agreement or in Section 11.1 of that certain
Settlement Agreement and Mutual General Release between the Parties of even date
herewith (the “Settlement Agreement”), or (B) any act or omission by any of
Licensor or its directors, officers or employees that violates any law or
constitutes tortious acts or omissions; or (ii) incurred by any indemnified
party or asserted against any indemnified party by any third party arising out
of, in connection with, or as a result of (A) the execution or delivery of this
Agreement, the performance by the Parties hereto or thereto of their respective
obligations hereunder or the consummation of the transactions contemplated
hereby, (B) Licensee’s exercise of its rights under this Agreement, (C) any
claim that the LMT Technology or the use of the LMT Technology, which for
clarity shall not include any Licensee Modifications or combinations with third
party technology, infringes upon or otherwise violates any rights, including,
without limitation, any intellectual property rights, of any third party
(provided that in the case of combinations, there is no claim that the LMT
Technology or the use of the LMT Technology, in each such case when the LMT
Technology is considered in and of itself and without regard to the combination,
infringes upon or otherwise violates any rights), (D) any claims of product
liability, defective design, warranty, false advertising, unfair trade practices
or consumer protection arising out of services or products offered or provided
by Licensor and (E) any claims based upon Licensor’s failure to comply with its
obligations under this Agreement or applicable laws.

 

7.2     Licensee Indemnification. Licensee shall defend, indemnify and hold
Licensor and its directors, officers, affiliates, employees, agents, successors
and assigns (each, an “indemnified party”) harmless from and against any and all
liability, loss, expense (including without limitation reasonable attorney’s
fees), or claims for injury or damages (i) incurred by an indemnified party as a
result of (A) any inaccuracy in or breach of the representations, warranties or
covenants made by Licensee in this Agreement or in Section 11.1 of the
Settlement Agreement, or (B) any act or omission by any of Licensee or its
directors, officers or employees that violates any law or constitutes tortious
acts or omissions; or (ii) incurred by any indemnified party or asserted against
any indemnified party by any third party arising out of, in connection with, or
as a result of (A) any claims of product liability, defective design, warranty,
false advertising, unfair trade practices or consumer protection arising out of
services or products offered or provided by Licensee and (B) any claims based
upon Licensee’s failure to comply with its obligations under this Agreement or
applicable laws.

 

 
-16-

--------------------------------------------------------------------------------

 

 

7.3     Notice of Claims. If any Party is entitled to indemnification under this
Article 7 (the “indemnified party”), the indemnified party will give prompt
written notice to the party responsible for providing such indemnification (the
“indemnifying party”) of any matters giving rise to a claim for indemnification;
provided that the failure to provide such notice shall not relieve indemnifying
party of its obligations under this Article 7 except to the extent that the
indemnifying party is actually prejudiced by such failure to give notice.

 

7.4     Procedures for Indemnification. In case any action, proceeding or claim
is brought against an indemnified party in respect of which indemnification is
sought hereunder, the indemnifying party shall be entitled to participate and,
unless in the reasonable judgment of legal counsel to the indemnified party a
conflict of interest between the indemnified party and the indemnifying party
may exist with respect of such action, proceeding or claim, to assume the
defense thereof with counsel reasonably satisfactory to the indemnified party.
In the event that the indemnifying party fails, within thirty (30) days of
receipt of any indemnification notice, to notify, in writing, such person of the
indemnifying party’s election to defend, settle or compromise, at its sole cost
and expense, any action, proceeding or claim (or discontinues its defense at any
time after it commences such defense), then the indemnified party may, at its
option, defend, settle or otherwise compromise or pay such action or claim. In
any event, unless and until the indemnifying party elects in writing to assume
and does so assume the defense of any such claims, proceeding or action, the
indemnified party’s costs and expenses arising out of the defense, settlement or
compromise of any such action, claim or proceeding shall be losses subject to
indemnification hereunder. The indemnified party shall cooperate fully with the
indemnifying party in connection with any negotiation or defense of any such
action, claim or proceeding by the indemnifying party and shall furnish to the
indemnifying party all information reasonably available to the indemnified party
which relates to such action, claim or proceeding. The indemnifying party shall
keep the indemnified party fully apprised at all times as to the status of the
defense or any settlement negotiations with respect thereto. If the indemnifying
party elects to defend any such action or claim, then the indemnified party
shall be entitled to participate in such defense using counsel of its choice at
its sole cost and expense. The indemnifying party shall not be liable for any
settlement of any action, claim or proceeding effected without its prior written
consent. Notwithstanding anything in this Article 7 to the contrary, the
indemnifying party shall not, without the indemnified party’s prior written
consent, settle or compromise any claim or consent to entry of any judgment in
respect thereof which imposes any future obligation on the indemnified party or
which does not include, as an unconditional term thereof, the giving by the
claimant or the plaintiff to the indemnified party of a release from all
liability in respect of such claim.

 

 
-17-

--------------------------------------------------------------------------------

 

 

7.5     Indemnification Payments. The indemnification required by this Article 7
shall be made by periodic payments of the amount thereof during the course of
investigation or defense, as and when bills are received or expenses, loss,
damage or liability is incurred, so long as the indemnified party irrevocably
agrees to refund such moneys if it is ultimately determined by a court of
competent jurisdiction that such party was not entitled to indemnification. The
indemnity agreements contained herein shall be in addition to (i) any cause of
action or similar rights of the indemnified party against the indemnifying party
or others, and (ii) any liabilities the indemnifying party may be subject to
pursuant to the law.

 

ARTICLE 8
MISCELLANEOUS

 

8.1     Notices. All notices from one Party to the other required or permitted
under this Agreement shall be in writing, shall refer specifically to this
Agreement, and shall be delivered in person, or sent by electronic or facsimile
transmission for which a confirmation of delivery is obtained, or sent by
registered mail or express courier services providing evidence of delivery, in
each case to the recipient Party’s respective address set forth on the signature
page hereof (or to such updated address as may be specified in writing to the
other Party from time to time). Such notices will be deemed effective as of the
date so delivered.

 

8.2     Assignment.

 

 

(i)

Licensor shall not assign, transfer or otherwise delegate this Agreement, or any
of Licensor’s rights or obligations under this Agreement, without Licensee’s
prior written consent in each instance other than as a part of an assignment and
delegation of Licensee’s rights, duties or obligations hereunder in their
entirety incidental to a transfer of all or substantially all of the business to
which this Agreement relates, including without limitation any merger,
consolidation, or other statutory business combination or as a part of the sale
of all or substantially all of Licensor’s assets. Any attempted assignment,
transfer, subcontract or other delegation in violation of the preceding sentence
shall be void and constitute a breach of this Agreement.

 

 

(ii)

Except for sublicenses permitted pursuant to Section 2.1, Licensee shall not
assign, transfer or otherwise delegate this Agreement, or any of Licensee’s
rights or obligations under this Agreement, without Licensor’s prior written
consent in each instance other than as a part of an assignment and delegation of
Licensee’s rights, duties or obligations hereunder in their entirety incidental
to a transfer of all or substantially all of the business to which this
Agreement relates, including without limitation any merger, consolidation, or
other statutory business combination or as a part of the sale of all or
substantially all of Licensee’s equity interests or assets, provided that an
assignment and delegation of Licensee’s rights, duties or obligations hereunder
in their entirety incidental to a transfer of all or substantially all of the
business to which this Agreement relates may not take place prior to five (5)
years after the Effective Date. For purposes of this Section 8.2(ii), the
transfer of more than 50% of the equity interests of VPC to any transferee or
combination of transferees other than VPC or another Subsidiary of Furniture
Row, LLC or Furniture Row B.C. Inc., or an person or entity who controls, is
controlled by or is under common control with, Furniture Row LLC or Furniture
Row BC (collectively, the “Furniture Row Entities”), but excluding for such
purpose transfers (A) to the spouse or lineal descendants (including adopted
children) of Barney Visser or any combination of them, (B) to a trust,
partnership, limited liability company or similar entity for estate planning
purposes if such entity is and continues to be for the sole benefit of Barney
Visser or spouse or lineal descendants (including adopted children) of Barney
Visser or any combination of them, and (C) to the heirs, beneficiaries or
personal representatives of any of Barney Visser or the spouse or lineal
descendants (including adopted children) of Barney Visser, shall be deemed to be
a transfer of this Agreement. Any attempted assignment, transfer, subcontracting
or other delegation in violation of the preceding sentences shall be void and
shall constitute a breach of this Agreement.

 

 
-18-

--------------------------------------------------------------------------------

 

 

 

(iii)

Subject to the foregoing clauses (i) and (ii), this Agreement shall inure to the
benefit of the Parties’ successors and assigns.

 

8.3     Injunctive Relief. The parties each acknowledge that any breach of this
Agreement by it may cause irreparable harm to the other parties or their
respective affiliates and that the remedies for breach may include injunctive
relief against such breach, in addition to damages and other available remedies.

 

8.4     Entire Agreement. This Agreement, the Confidentiality Agreement and the
Settlement Agreement constitute the entire agreement between the Parties
relating to the subject matter hereof and supersede and cancel all other prior
agreements and understandings of the Parties in connection with subject matter
hereof. . The headings or titles in this Agreement are for purposes of reference
only and shall not in any way affect the interpretation or construction of this
Agreement.

 

8.5     Waiver and Amendment. No waiver of any of the provisions of this
Agreement shall be valid unless in a written document, signed by the Party
against whom such a waiver is sought to be enforced, nor shall failure to
enforce any right hereunder constitute a continuing waiver of the same or a
waiver of any other right hereunder. All amendments of this Agreement shall be
made in writing and signed by the Parties, and no oral amendments shall be
binding on the Parties.

 

8.6     Governing Law, Resolution of Disputes and Arbitration

 

 

(i)

This Agreement and performance under it shall be governed by and construed in
accordance with the laws of the State of New York other than such laws and case
law that would result in the application of the laws of a jurisdiction other
than the State of New York. The United Nations Convention on the International
Sale of Goods shall not apply to this Agreement.

 

 
-19-

--------------------------------------------------------------------------------

 

 

 

(ii)

If the Parties are not able to resolve a controversy, claim or dispute arising
out of or relating to this Agreement, including, without limitation, the
interpretation of any provision of this Agreement or the breach of this
Agreement within fourteen (14) days after the dispute has arisen, then the
dispute shall be escalated to the senior management of each Party for
resolution. If the senior management is not able to resolve the dispute within a
fourteen (14) day period, then the matter may be submitted by any Party to
binding arbitration as set forth herein.

 

 

(iii)

Any controversy, claim or dispute arising out of or relating to this Agreement,
including, without limitation, the interpretation of any provision of this
Agreement or the breach of this Agreement that cannot reasonably be resolved by
the Parties pursuant to the procedures set forth in the preceding subsection
shall be submitted to and settled exclusively and finally by binding arbitration
in accordance with the rules of the American Arbitration Association (the “AAA
Rules”), except as such AAA Rules are modified pursuant to this Section. The
arbitration procedure shall be governed by the Federal Arbitration Act.

 

 

(iv)

The arbitration shall be conducted before a single arbitrator from the American
Arbitration Association (“AAA”) selected by the Parties provided, however, that
if the Parties cannot agree on an arbitrator within fourteen (14) days after
submission of the dispute to AAA, the arbitrator will be appointed by AAA.

 

 

(v)

The arbitration shall be conducted in Salt Lake City, Utah, United States.

 

 

(vi)

No less than thirty (30) days prior to the date on which the arbitration
proceeding is to begin, each Party shall submit to the other Party or Parties
the documents and list of witnesses it intends to use in the arbitration. At any
oral hearing of evidence in connection with the arbitration, each Party or its
legal counsel shall have the right to examine witnesses and to cross-examine the
witnesses of the opposing Party or Parties.

 

 

(vii)

The arbitrator shall apply the substantive Laws of the State of New York to any
decision issued, and the arbitrator shall be so instructed. The arbitrator shall
issue a written opinion stating the findings of fact and the conclusions of law
upon which the decision is based. Subject to subsection (viii) below, the
decision of the arbitrator shall be final and binding and may, in appropriate
circumstances, include injunctive relief, punitive damages or any other form of
legal or equitable relief available under New York law for the claims asserted.
Judgment on such award may be entered in any court of appropriate jurisdiction,
or application may be made to that court for a judicial acceptance of the award
and an order of enforcement, as the Party seeking to enforce that award may
elect. Any arbitration award for money damages shall be in United States
Dollars. The arbitrator shall be bound by the provisions of this Agreement and
shall not have the authority to amend this Agreement to effect an award.

 

 
-20-

--------------------------------------------------------------------------------

 

 

 

(viii)

A Party may seek judicial review of an award made by the arbitrator; provided,
however, that the scope of such review shall be limited to a claim that the
award was procured by corruption, fraud or other undue means.

 

 

(ix)

Each Party shall each bear its own costs, expenses, and attorneys fees, and an
equal share of the arbitrator’s and administrative fees of arbitration.

 

8.7     Severability. If any provision of this Agreement, or the application
thereof, shall for any reason and to any extent be invalid or unenforceable, the
remainder of this Agreement and application of such provision to other persons
or circumstances shall be interpreted so as best to reasonably effect the intent
of the Parties hereto. The Parties further agree to replace such void or
unenforceable provision with a provision which will achieve, to the extent
possible, the economic, business and other purposes of the void or unenforceable
provision.

 

8.8     Interpretation. The Parties have each been represented by counsel in the
negotiation of this Agreement and have jointly prepared this Agreement with
counsels’ assistance. In the event of an ambiguity or a question of contract
interpretation arises, no provision of this Agreement shall be construed based
on any particular Party having drafted the Agreement or such provision. Further,
neither the history of negotiations between the Parties, nor the fact that
provisions of this Agreement (or portions thereof) have been inserted, deleted
or modified in the course of preparing Agreement drafts, shall be used to
construe the meaning of any provision.

 

8.9     Further Assurances. Each Party agrees to cooperate fully with the other
and to execute such further instruments, documents and agreements and to give
such further written assurances, as may be reasonably requested by another Party
to better evidence and reflect the transactions described herein and
contemplated hereby, and to carry into effect the intents and purposes of this
Agreement.

 

8.10     Independent Contractors. Nothing contained in this Agreement shall be
deemed or construed as creating a joint venture or partnership between the
Parties. No Party shall have the power to control the activities and operations
of another, and their status is, and at all times will continue to be, that of
independent contractors with respect to each other. No Party shall hold itself
out as having any authority or relationship in contravention of this Section,
and except as specifically called for or permitted herein, no Party shall act on
behalf of another Party or enter into any contracts, warranty, or representation
as to any other matter on the behalf of another Party.

 

 
-21-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the Parties has executed this Agreement as of the
date first written above. Each of Parties affirms that the person signing this
Agreement on such Party’s behalf is duly authorized to do so and thereby to bind
the indicated entity. This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

Liquidmetal Technology, Inc.

 

Visser Precision Cast, LLC

                  /s/ Tom Steipp   /s/ Gregory a. Ruegsegger   Tom Steipp  
Gregory A. Ruegsegger   Title: President/CEO   Title: Vice President          

Date: May 20, 2014

 

Dated: May 20, 2014

         

Address:

 

Address:

  30452 Esperanza   6275 E. 39th Street   Rancho Santa Margarita, CA 92688  
Denver, CO 80207  

 

 
-22-

--------------------------------------------------------------------------------

 

 

ATTACHMENT A
TO
VPC SUBLICENSE AGREEMENT

 

List of LMT Technology Licensees

 

1.

Exclusive License Agreement between LMT and Crucible, dated August 5, 2010.

 

2.

Exclusive License Agreement between Crucible and Apple, Inc., dated August 5,
2010.

 

3.

First Amended and Restated License Agreement between LMT and LLPG, Inc., dated
December 31, 2006, as amended March 30, 2009, July 24, 2010 and March 4, 2011.

 

4.

License Agreement between LMT and The Swatch Group Ltd., dated March 23, 2009,
as amended March 7, 2011.

 

5.

License Agreement between LMT and Innovative Materials Group, LLC, dated August
5, 2011 , as amended December 31, 2012

 

6.

License Agreement between LMT and Liquidmetal Golf, dated January 1, 2002.

 

7.

Amended and Restated License Agreement between LMT and the California Institute
of Technology, dated September 1, 2001.

 

 

 

Further Disclosure Pursuant to Section 6.1(xvii)

 

A.   Although LMT does not believe Section 6.1 (xvii) strictly requires this
disclosure, LMT hereby informs Licensee that LMT expects to sign (either just
prior to or shortly after the Effective Date) a second amendment to the Master
Transaction Agreement between Apple, Inc., LMT and other parties thereto dated
August 5, 2010 (the “Apple MTA”) to extend the Capture Period Extension (as
defined in Amendment One to the Apple MTA dated June 15, 2012) to February 15,
2015.

 

B.   In December 2013, after the initiation of the arbitration between LMT and
Licensee, LMT negotiated an undated, non-binding proposal with another party
under which the parties agreed that if LMT were to gain the ability to grant
licenses to the LMT Technology to such other party, LMT and such other party
would negotiate a non-exclusive license from LMT to such other party for the LMT
Technology, which license would be limited to certain non-US geographies and the
automotive, motorcyle, connector and medical products fields. This proposal
contemplated that the parties would work to conclude such an agreement in
December 2013. No such license agreement was ever entered into. Since December
2013 there have been periodic emails from such other party inquiring as to
whether LMT would be interested in engaging in negotiations for such a license.
LMT has responded to these emails that LMT might be interested in such
negotiations in the future, but no such negotiations are currently underway, and
LMT has not determined whether it will engage in such negotiations following the
Effective Date.

 

 
 

--------------------------------------------------------------------------------

 

 

ATTACHMENT B
TO
VPC SUBLICENSE AGREEMENT

 

List of LMT Trademarks, Service Marks, Etc.

 

 